Citation Nr: 0601512	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  99-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1965 to February 
1968.  In addition, the veteran's DD Form 214 notes that he 
had prior, unverified, active service of four months and 21 
days.

These matters are before the Board of Veterans Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A videoconference hearing was held before the 
undersigned acting Veterans Law Judge in December 2002.  The 
veteran presented testimony from the RO in Huntington, West 
Virginia.  This case was previously before the Board and was 
remanded in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the November 2003 remand, the Board directed the RO to the 
veteran's period of active duty prior to October 1965 and to 
obtain all outstanding service medical records from that 
period of service.  The Board also directed the RO to 
undertake appropriate development to obtain any additional 
treatment records from Drs. Lanthorn, Riaz and Carr.  In 
addition, the Board directed the RO to request that the 
veteran provide any additional information regarding any 
unreimbursed medical expenses from 2000 to the present time.  
This development was not fully accomplished.

Specifically, although the a search was conducted for the 
veteran's service medical records, the request was made for 
the period from October 1965 to February 1968; there is no 
indication that the RO sought to verify the veteran's prior 
active service.  Moreover, although the veteran submitted 
releases for treatment records maintained by Drs. Lanthorn, 
Riaz and Carr, there is no indication that the RO ever 
requested these records.  Finally, although the veteran 
submitted a Financial Status Report in June 2004, there is no 
indication that RO to requested the veteran provide 
additional information regarding unreimbursed medical 
expenses from 2000 to the present time.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  In view of the agency of 
original jurisdiction's failure to follow the directives in 
the November 2003 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.

In addition, the Board notes that a Financial Status Report 
received from the veteran in June 2004 indicates that the 
veteran is receiving Social Security Disability benefits.  
Such records could be relevant to adjudication of the current 
claims and appropriate action is necessary to obtain any such 
records before the Board may properly proceed with appellate 
review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Finally, the Board notes that the veteran underwent a VA 
psychiatric examination in April 2005.  The examiner noted 
that the veteran reported that in October 1965, he was beaten 
up by an instructor, became suicidal and was getting ready to 
cut off his wrist, and was placed in a suicide ward in 
October 1965.  The examiner diagnosed schizoaffective 
disorder, and stated that inservice pressures caused a 
psychotic type of reaction in the veteran that persisted 
following service.  This opinion is not adequate for 
adjudication purposes.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history.  Godfrey v. Brown, 8 
Vet. App. 113 (1995).  Accordingly, on Remand the veteran 
should be afforded another VA examination addressing the 
etiology of the veteran's psychiatric disability.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the case is hereby REMANDED to 
the RO via the AMC for the following:

1.  The RO should contact the Service 
department and the National Personnel 
Records Center in an attempt to verify 
all the veteran's active service (in 
particular, active service prior to 
October 7, 1965) and to obtain all 
outstanding service medical records.

2.  The Social Security Administration 
should be requested to furnish copies of 
any and all administrative and medical 
records related to any application for 
disability benefits filed by the veteran.  

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In this regard any 
additional records from Drs. Lanthorn, 
Riaz, and Carr (for which releases are of 
record) should be requested.  If the RO 
is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran request him 
to submit the outstanding evidence.

4.  The RO should request that the 
veteran provide any additional 
information regarding any unreimbursed 
medical expenses from 2000 to the present 
time.

5.  Thereafter, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of any currently diagnosed 
psychiatric disability.  The examiner 
should review the veteran's claims 
folder, to include his service medical 
records, and consideration of such should 
be reflected in the completed examination 
report.

Any further indicated special studies, 
including any appropriate psychological 
tests, should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the reports.  The 
examination and the report thereof should 
be in accordance with DSM-IV. 

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should identify 
all currently present acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis. 

For each psychiatric disorder other than 
PTSD diagnosed, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not that the disorder 
originated during the veteran's military 
service or is otherwise etiologically 
related to service.

The examiner must provide the supporting 
rationale for each opinion expressed.

6.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the above 
listed claims on appeal.  If any of the 
benefits sought on appeal are not 
granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran.  He should also be 
afforded an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board for 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


